Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive. 
 	As per claim 1, Applicant argues Matsui and Yoshida do not alone or in combination teach or suggest at least "a generation unit configured to perform color interpolation processing by referring to color signals of the input image not subjected to white balance processing and a signal subjected to white balance processing by the processing unit so as to generate an image -7-Amendment for Application No.: 16/696892Attorney Docket: 10198963US01of each of the color signals whose color ratio is equivalent to that of the input image” (see remarks, page 7, last para.)." 
 	
In fig.1, para.0035-0037; Yoshida teaches storing image data without white balance processing. In fig.1, pre-processing correction, color separation and the output 103 outputs the image data to post processing unit 107 and memory 104 where the image data is saved in image memory 104 without white balance processing. 

In fig.1, para.0035-0037; Yoshida teaches image data received by unit 106 are subject to white balance processing. In, fig.1, RGB image data received by processor unit 106 from image memory 104 to unit 106 subjected to white balance processing. 



Therefore the Examiner maintains that combination of Matsui and Yoshida teach a generation unit configured to perform color interpolation processing by referring to color signals of the input image not subjected to white balance processing and a signal subjected to white balance processing by the processing unit so as to generate an image -7-Amendment for Application No.: 16/696892Attorney Docket: 10198963US01of each of the color signals whose color ratio is equivalent to that of the input image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698